

115 HR 1838 IH: Ambulatory Surgical Center Quality and Access Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1838IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Nunes (for himself, Mr. Larson of Connecticut, Mr. Stewart, Mr. Schweikert, Mr. Garamendi, Mr. Smith of Washington, Mrs. Blackburn, Mr. Lamborn, Mr. Veasey, Mr. Tipton, Mr. Young of Alaska, Mr. Sessions, Mr. Roe of Tennessee, Mrs. Walorski, Mr. Norcross, Mr. Pascrell, Mr. Bucshon, Mr. Hensarling, Ms. Sánchez, Mr. Lance, Mr. Stivers, Mr. Swalwell of California, Mr. David Scott of Georgia, Ms. Jenkins of Kansas, Mr. Loebsack, Mr. Kildee, Mr. Peters, Mr. Farenthold, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to modernize payments for ambulatory surgical
			 centers under the Medicare program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ambulatory Surgical Center Quality and Access Act of 2017. 2.Aligning updates for ambulatory surgical center services with updates for OPD servicesSection 1833(i)(2)(D) of the Social Security Act (42 U.S.C. 1395l(i)(2)(D)) is amended—
 (1)in clause (v)— (A)in the first sentence, by inserting before the period the following: and, in the case of 2018 or a subsequent year, by the adjustment described in subsection (t)(3)(G) for the respective year; and
 (B)by moving the margin 6 ems to the left; (2)by redesignating clause (vi) as clause (vii); and
 (3)by inserting after clause (v) the following new clause:  (vi)In implementing the system described in clause (i) for 2018 and each subsequent year, there shall be an annual update under such system for the year equal to the OPD fee schedule increase factor specified under subsection (t)(3)(C)(iv) for such year, adjusted in accordance with clauses (iv) and (v).. 
 3.Transparency of quality reporting and Medicare beneficiary informationParagraph (7) of section 1833(i) of the Social Security Act (42 U.S.C. 1395l(i)) is amended by adding at the end the following new subparagraphs:
			
 (C)To the extent that quality measures implemented by the Secretary under this paragraph for ambulatory surgical centers and under section 1833(t)(17) for hospital outpatient departments are applicable to the provision of surgical services in both ambulatory surgical centers and hospital outpatient departments, the Secretary shall make reported data on such centers and departments available on the website Medicare.gov in a manner that will permit side-by-side comparisons on such measures for ambulatory surgical centers and hospital outpatient departments in the same geographic area.
 (D)The Secretary shall ensure that an ambulatory surgery center and a hospital has the opportunity to review, and submit any corrections for, the data to be made public with respect to the ambulatory surgery center under subparagraph (C) prior to such data being made public.
 (E)The Secretary shall develop materials and inform beneficiaries under this title of publicly available comparisons provided for in subparagraph (C)..
		4.Advisory Panel on Hospital Outpatient Payment Representation
 (a)ASC representativeThe second sentence of section 1833(t)(9)(A) of the Social Security Act (42 U.S.C. 1395l(t)(9)(A)) is amended by inserting and suppliers subject to the prospective payment system (including at least one ambulatory surgical center representative) after an appropriate selection of representatives of providers.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 5.Reasons for excluding additional procedures from ASC approved list (a)In generalSection 1833(i)(1) of the Social Security Act (42 U.S.C. 1395l(i)(1)) is amended by adding at the end the following: In updating such lists for application in years beginning after the date of the enactment of this sentence, for each procedure that was requested to be included in such lists during the public comment period but which the Secretary does not propose (in the final rule updating such lists) to so include in such lists, Secretary shall cite in such final rule the specific criteria in paragraph (b) or (c) of section 416.166 of title 42, Code of Federal Regulations, based on which the procedure was excluded. If paragraph (b) of such section is cited for exclusion of a procedure, the Secretary shall identify the peer reviewed research or the evidence upon which such determination is based. The Secretary may not use or cite section 416.166(c)(7) of such title as criteria or a basis for exclusion of a procedure from such lists..
 (b)Effective dateThe amendment made by subsection (a) shall apply to lists of ambulatory surgery procedures for application in years beginning after the date of the enactment of this Act.
			